FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN CARLOS GARCIA-AYALA,                        No. 13-71239

               Petitioner,                       Agency No. A200-626-395

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Juan Carlos Garcia-Ayala, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual determinations, and we review de novo questions of law.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      Garcia-Ayala is statutorily barred from establishing good moral character in

order to qualify for cancellation of removal, where substantial evidence supports

the BIA’s determination that he engaged in an affirmative act in support of alien

smuggling. See 8 U.S.C. §§ 1101(f)(3), 1182(a)(6)(E)(I), 1229b(b)(1)(B); Urzua

Covarrubias v. Gonzales, 487 F.3d 742, 747-49 (9th Cir. 2007) (alien smuggling

finding supported by substantial evidence where the petitioner’s collecting of

money and payment to a smuggler upon delivery of his brother provided “an

affirmative act of help, assistance, or encouragement” (citation and quotation

marks omitted)).

      Garcia-Ayala’s contention that the BIA failed to provide adequate reasoning

in making the smuggling determination is without merit. See Najmabadi, 597 F.3d

at 990 (“What is required is merely that [the agency] consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” (citation and quotation marks

omitted)).

      PETITION FOR REVIEW DENIED.


                                          2                                      13-71239